DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated May 23, 2022 was submitted on August 5, 2022.  Claims 14, 15 and 17 were amended.  Claims 21-26 were added.  Claims 1-13 were canceled.  Claims 14-26 are currently pending.
The amendments to claims 15 and 17 have overcome the objections to these claims (¶ 5 of the Office Action).  These claim objections have therefore been withdrawn.
The amendments to claims 14-20 have overcome the rejections under 35 U.S.C. §112(b) of claims 15-20 (¶¶ 7-9 of the Office Action).  These rejections have therefore been withdrawn.
Applicant's arguments regarding the 35 U.S.C. §103 rejections of claims 14-20 (¶¶ 13-22 of the Office Action) have been fully considered but they are not persuasive.  These rejections have therefore been maintained as detailed below.  The limitations added to claim 14 have also been addressed below.  New claims 21-26 have also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2015/0246504 A1, cited in IDS submitted January 24, 2020) in view of Mosteller et al. (U.S. Patent Application Publication No. 2019/0385035 A1, cited in previous Office Action) and Schmid et al. (U.S. Patent Application Publication No. 2015/0352888 A1, cited in previous Office Action).
Regarding claim 14, Liu discloses a method of building a layered card (Abstract of Liu, method of making multilayer card) comprising the steps of: stacking a first sheet stock comprising a first material layer and a first adhesive layer (FIG. 1, [0028] of Liu, stretched polyester layer #112 and portion of adhesive #132; [0058]-[0061], [0067] of Liu, embodiment 3 -stretched polyester layer formed from web with adhesive layer applied thereto; adhesive layer on same side as core support layer) on top of a second sheet stock comprising a first thermobond adhesive layer, a second material layer, and a second thermobond adhesive layer (FIG. 1 of Liu, core support layer #101, portion of adhesive layers #131, #132; [0028] of Liu, adhesive layer applied to both major surfaces of core support layer; method can be used with embodiment 3; Liu therefore discloses applying adhesive to both surfaces of core support and to surface of stretched polyester layer); wherein the first adhesive layer is adjacent the first thermobond adhesive layer ([0067]-[0068] of Liu, adhesive on stretched polyester layer adjacent core support layer and would therefore necessarily be adjacent adhesive applied to both sides of core); stacking the first and second sheet stocks on top of a third sheet stock comprising a second adhesive layer and a third material layer, wherein the second thermobond adhesive layer is adjacent the second adhesive layer (FIG. 1, [0028] of Liu, stretched polyester layer #110 and portion of adhesive layer #130; [0058]-[0061], [0067] of Liu, embodiment 3 -stretched polyester layer formed from web with adhesive layer applied thereto; adhesive layer on same side as core support layer), thereby forming a layered stack (FIG. 1 of Liu, multilayer card includes stacked layers); applying heat and pressure to the layered stack ([0145] of Liu, layers laminated under heat and pressure); and fusing the first material layer, the first thermoset adhesive layer, the first thermobond adhesive layer, the second material layer, the second thermobond adhesive layer, the second thermoset adhesive layer and the third material layer together into a single card (FIG. 1, [0068], [0145] of Liu, layers laminated together to form card); wherein the first and second thermobond layers are a bonding polymer ([0039] of Liu, adhesive can be thermally activated or hot melt adhesive; [0040] of Liu, polymeric adhesives disclosed; adhesive is therefore a thermally activated polymer adhesive).
Liu does not specifically disclose that the adhesive adjacent the first and second material layers (i.e., the stretched polyester layers) is a thermoset adhesive.  Liu, however, discloses that the adhesive can be any suitable adhesive ([0039] of Liu) and further discloses that the adhesive can be a polyurethane adhesive ([0040] of Liu).  Mosteller discloses a card comprising an outer film layer bonded to a core layer using a thermosetting urethane adhesive (FIG. 3, [0021] of Mosteller, outer thermoset layers #54 #56 bond film layers #60 #62 to core layers #20 #30; outer thermoset layers can be a polyurethane including a thermoset crosslinking polymer).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a thermosetting polyurethane adhesive as a polyurethane adhesive in the method of Liu since Mosteller establishes that it was known to use thermosetting polyurethane adhesives to bond outer film layers to core layers of transaction cards ([0021] of Mosteller).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Liu does not specifically disclose positioning tagents in one or more of the first thermoset adhesive layer and the first thermobond adhesive layer and applying a magnetic field to the layered stack to align the tagents.  Schmid, however, discloses a security document such as a credit card or access card which includes an optical effects layer (OEL) (Abstract, [0200] of Schmid).  According to Schmid, the OEL comprises a plurality of magnetic or magnetizable particles dispersed in a coating composition comprising a binder material wherein some of the particles are oriented parallel to the plane of the OEL by applying a magnetic field, ([0009], [0109] of Schmid).  According to Schmid, the binder material for the OEL can be a thermoset ([0113] of Schmid), the OEL may be provided directly on a substrate ([0189} of Schmid) and an adhesive layer may be provided on top of the OEL ([0190] of Schmid).  Schmid therefore discloses providing the OEL in a binder layer in between an adhesive layer and other layers of a transaction card.  According to Schmid, the OEL provides a security feature which exhibits a viewing-angle dependent apparent motion of image features over an extended area, has good sharpness and contrast and can be easily detected ([0008] of Schmid).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to disperse a plurality of magnetic or magnetizable particles in one or more of the adhesive layers in the method of Liu.  One of skill in the art would have been motivated to do so in order to provide the card with a security feature which exhibits a viewing-angle dependent apparent motion of image features over an extended area, has good sharpness and contrast and can be easily detected as taught by Schmid ([0008] of Schmid).
Liu also does not specifically disclose allowing the first material layer, the second material layer, and the third material layer to expand independently of each other in response to the application of heat and pressure to the layered stack.  Liu, however, discloses making the card by laminating a stack including a hot tack adhesive resin at an elevated pressure and temperature ([0148], [0145] of Liu).  Liu also discloses that the adhesive can be a hot-melt adhesive ([0039] of Liu).  The core support #101 and cover layers # 110, #112 in the card of Liu would necessarily expand independently of each other in response to the application of heat and pressure to the layered stack during the lamination process as disclosed in Liu.  Moreover, during heating and before activation of the adhesive, the layers of the card would not be bonded together and would therefore expand and contract independently of one another.  In addition, a hot melt adhesive would be molten above the melting point of the adhesive which would also allow independent expansion of the card layers.  In addition, the adhesive layer even after activation would necessarily allow for some movement in shear between the layers of the card during heating.  It is noted that the claim does not specify any particular pressure or temperature and therefore encompasses independent expansion of the layers of the card at any pressure and temperature.
Regarding claim 15, Liu discloses embedding one or more security features within the card ([0035] of Liu, core support layer can include an RFID chip with an antenna; RFID chip is a security feature).
Regarding claim 16, Liu discloses embedding the security features of an RFID chip and an antenna ([0035] of Liu, core support layer can include an RFID chip with an antenna).
Regarding claim 17, Liu does not specifically disclose including at least one hologram in the card.  Mosteller, however, discloses that a hologram indicative of a specific payment network or card association may be affixed on an outward-facing surface of a transaction card ([0095] of Mosteller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the card of Liu with a hologram indicative of a specific payment network in order to associate the card with that specific payment network as taught by Mosteller ([0095] of Mosteller).  
Regarding claim 18, Liu does not specifically disclose printing the card with one or more of text, graphics, and images, or a combination thereof.  Mosteller, however, discloses printing text, graphics and/or images on the card in order to present information on the card ([0012] of Mosteller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to print the card in the method of Liu with one or more of text, graphics, and images, or a combination thereof in order to provide information on the card as taught by Mosteller ([0012] of Mosteller).
Regarding claim 19, Liu does not specifically disclose embossing the card.  Mosteller, however, discloses providing a transaction card with visible indicia indicative of an account number or otherwise relating to a unique account via embossing ([0078] of Mosteller).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to emboss the card in the method of Liu to provide visible indicia indicative of an account number or otherwise relating to a unique account as taught by Mosteller ([0078] of Mosteller).
Regarding claim 20, Schmid discloses providing tagents that only reflect electromagnetic field light waves ([0108] of Schmid, incident electromagnetic radiation in the form of visible light reflected by particles dispersed in OEL).
Regarding claim 23, Liu discloses that the first material layer has a first rate of thermal expansion and the second material layer has a second rate of thermal expansion ([0034] of Liu, layers #110, #112 can be asymmetrically stretched polyester; [0035] of Liu, core support layer selected from a variety of materials including metal; asymmetrically stretched polyester and metal would necessarily have different rates of thermal expansion).
Regarding claim 24, Liu discloses that the first material layer and the second material layer expand at different rates relative to each other when heat is applied to the layered stack ([0034]-[0035] of Liu, layers are made of different materials and would necessarily expand at different rates when heated during lamination).
Regarding claim 25, Liu discloses cooling the layered stack once the first material layer, the first thermoset adhesive layer, the first thermobond adhesive layer, the second material layer, the second thermobond adhesive layer, the second thermoset adhesive layer, and the third material layer are fused together into the single card ([0148], [0145] of Liu, card laminated at elevated temperature; card would necessarily be cooled after lamination process).
Regarding claim 26, Liu discloses that the first material layer and the second material layer contract at different rates relative to each other when the layered stack is cooled ([0034]-[0035] of Liu, layers are made of different materials and would necessarily contract at different rates when cooled after lamination).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mosteller and Schmid as applied to claim 14 above and further in view of Yamauchi et al. (Japanese Patent Publication No. JP 2000-36026 A, machine language translation provided and cited below).
Regarding claim 21, Liu does not specifically disclose that the first and second thermoset adhesive layers are polyurethane reactive adhesives.  Liu, however, discloses that the adhesive can be a thermally activated adhesive or a hot melt adhesive ([0039] of Liu).  Yamauchi discloses an adhesive for a card wherein the adhesive is a reactive hot-melt adhesive having a urethane polymer ([0005]-[0006] of Yamauchi).  According to Yamauchi, the reactive hot-melt adhesive has a longer bonding time, a high softening temperature after bonding, excellent durability and bonds at low temperatures ([0005] of Yamauchi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the reactive hot-melt polyurethane adhesive of Yamauchi as the adhesive in the modified method.  One of skill in the art would have been motivated to do so in order to provide an adhesive having a longer bonding time, a high softening temperature after bonding, excellent durability which bonds at low temperatures as taught by Yamauchi ([0005] of Yamauchi).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mosteller and Schmid as applied to claim 14 above and further in view of Gordon (U.S. Patent No. 4,101,701).
Regarding claim 22, Liu does not specifically disclose that the first and second thermoset adhesive layers are ethylene ethyl acrylate polymers.  Liu, however, discloses that the adhesive can be a thermally activated adhesive or a hot melt adhesive ([0039] of Liu).  Gordon discloses an adhesive for laminar card assemblies wherein the adhesive is a heat-activatable adhesive containing ethylene acrylic acid copolymer (Abstract, 4:1-3 of Gordon).  According to Gordon, the bond provided by the adhesive is especially strong (5:66-68 of Gordon).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the heat-activatable ethylene acrylic acid copolymer adhesive of Gordon as the adhesive in the modified method.  One of skill in the art would have been motivated to do so to provide an especially strong bond as taught by Gordon (5:66-68 of Gordon).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Liu offers a solution to reduce warpage (i.e., asymmetrically stretched cover layers) different than that used by the applicant (i.e., dissimilar tie layers) and a person of skill would therefore not be motivated to modify Liu to arrive at the claimed invention (pg. 8, 1st full ¶ of the amendment).  Claim 14, however, recites allowing the layers to expand independently of each other in response to the application of heat and pressure.  As set forth above with respect to the rejection of claim 14, the core support layer #101 and cover layers # 110, #112 in the card of Liu would necessarily expand independently of each other in response to the application of heat and pressure to the layered stack during the lamination process (see rejection of claim 14 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746